          Case 3:20-cv-03741 Document 1 Filed 06/05/20 Page 1 of 29



1    MARC M. SELTZER (54534)
     mseltzer@susmangodfrey.com
2    KRYSTA KAUBLE PACHMAN (280951)
     kpachman@susmangodfrey.com
3    SUSMAN GODFREY L.L.P.
     1900 Avenue of the Stars, Suite 1400
4    Los Angeles, CA 90067-4405
     Telephone: (310) 789-3100
5    Facsimile: (310) 789-3150

6    ANDREW J. ENTWISTLE (Pro Hac Vice forthcoming)
     aentwistle@entwistle-law.com
7    ENTWISTLE & CAPPUCCI LLP
     401 Congress Avenue, Suite 1170
8    Austin, Texas 78701
     Telephone: (512) 710-5960
9    Facsimile: (212) 894-7272

10   Attorneys for Plaintiffs FNY Partners Fund LP,
     FNY Managed Accounts LLC and
11   Infinity Capital Markets Limited

12
                                 UNITED STATES DISTRICT COURT
13
                              NORTHERN DISTRICT OF CALIFORNIA
14

15
      FNY PARTNERS FUND LP, FNY                       Case No. 3:20-cv-3741
16    MANAGED ACCOUNTS LLC and
      INFINITY CAPITAL MARKETS LIMITED,
17    On Behalf of Themselves and All Others          CLASS ACTION COMPLAINT FOR
      Similarly Situated,                             VIOLATION OF THE FEDERAL
18                                                    SECURITIES LAWS
                           Plaintiffs,
19
                    vs.
20
      BC PARTNERS LLP, SILVER LAKE                    DEMAND FOR JURY TRIAL
21    GROUP, L.L.C., RAYMOND SVIDER and
      JUSTIN BATEMAN,
22
                           Defendants.
23

24

25

26

27

28
                                                                          Case No. 3:20-cv-3741
          CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
             Case 3:20-cv-03741 Document 1 Filed 06/05/20 Page 2 of 29



1                                                      TABLE OF CONTENTS

2    I.       INTRODUCTION .............................................................................................................. 1
3    II.      PARTIES AND RELEVANT NON-PARTIES ................................................................. 4
4             A.        Plaintiffs .................................................................................................................. 4
5
              B.        Intelsat S.A. ............................................................................................................. 4
6
              C.        Defendants .............................................................................................................. 5
7
     III.     JURISDICTION AND VENUE ......................................................................................... 6
8
     IV.      BACKGROUND FACTS ................................................................................................... 7
9
              A.        Intelsat Becomes the Largest Satellite Operator ..................................................... 7
10
              B.        The Private Equity Defendants’ Control Over Intelsat ........................................... 8
11
              C.        The Reallocation of C-Band Spectrum and the Circumstances Leading to
12
                        the FCC Meeting ................................................................................................... 10
13
              D.        The FCC Rejects Intelsat’s Proposal for a Private Auction .................................. 11
14
              E.        By Selling Shares the Day Following the FCC Meeting and Prior to
15                      Chairman Pai’s Announcement Rejecting Intelsat’s Proposal, BC Partners
                        and Silver Lake Avoid Hundreds of Millions of Dollars in Losses ...................... 12
16
     V.       CONTEMPORANEOUS TRADING ............................................................................... 13
17
     VI.      LOSS CAUSATION ......................................................................................................... 13
18

19   VII.     PRESUMPTON OF RELIANCE ..................................................................................... 13

20   VIII.    CLASS ACTION ALLEGATIONS ................................................................................. 14

21            FIRST CLAIM FOR RELIEF FOR VIOLATIONS OF SECTION 10(B) OF THE
              EXCHANGE ACT AND RULE 10B-5 AGAINST ALL DEFENDANTS ..................... 15
22
              SECOND CLAIM FOR RELIEF FOR VIOLATIONS OF SECTION 20A OF
23            THE EXCHANGE ACT AGAINST BC PARTNERS AND SILVER LAKE ................ 16
24
              THIRD CLAIM FOR RELIEF FOR VIOLATIONS OF SECTION 20(A) OF THE
25            EXCHANGE ACT AGAINST ALL DEFENDANTS ..................................................... 17

26   IX.      PRAYER FOR RELIEF.................................................................................................... 18

27   X.       JURY DEMAND .............................................................................................................. 18

28
                                                                           i                                      Case No. 3:20-cv-3741
             CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
           Case 3:20-cv-03741 Document 1 Filed 06/05/20 Page 3 of 29



1           Plaintiffs FNY Partners Fund LP, FNY Managed Accounts LLC and Infinity Capital

2    Markets Limited, by and through their undersigned counsel, bring this securities class action (the

3    “Action”) for violations of Section 10(b) of the Securities Exchange Act of 1934 (the “Exchange

4    Act”), 15 U.S.C. § 78j(b), Rule 10b-5 promulgated thereunder, codified at 17 C.F.R. § 240.10b-5,

5    Section 20A of the Exchange Act, codified at 15 U.S.C. § 78t-1, and Section 20(a) of the Exchange

6    Act, codified at 15 U.S.C § 78(t)(a), on behalf of investors that purchased Intelsat S.A. (“Intelsat”

7    or the “Company”) common stock (the “Class”) during the period November 5, 2019 through

8    November 18, 2019, both dated inclusive (the “Class Period”) against defendants BC Partners LLP

9    (“BC Partners”) and Silver Lake Group, L.L.C. (“Silver Lake”), as well as against Raymond Svider

10   and Justin Bateman.

11          Plaintiffs allege the following based upon personal knowledge as to themselves and their

12   own acts and upon information and belief as to all other matters. Plaintiffs’ information and belief

13   is based upon, inter alia, the independent investigation of plaintiffs’ counsel, which included the

14   analysis of: (1) regulatory filings made by Intelsat with the United States Securities and Exchange

15   Commission (“SEC”); (2) documents filed by Intelsat and the C-Band Alliance on the Federal

16   Communications Commission’s (“FCC”) Electronic Comment Filing System; (3) research reports

17   by securities and financial analysts; (4) transcripts of Intelsat’s earnings and other investor

18   conference calls; (5) publicly available presentations, press releases, interviews and media reports

19   by Intelsat; (6) economic analyses of the movement and pricing of Intelsat publicly traded common

20   stock and derivatives; (7) consultations with relevant consultants and experts; (8) publicly available

21   pleadings and evidence in In re Intelsat S.A., Case No. 20-32299 (KLP) (Bankr. E.D. Va.); and (9)

22   other publicly available material and data identified herein. Plaintiffs believe that substantial

23   evidentiary support will exist for the allegations set forth herein after a reasonable opportunity for

24   further investigation or discovery.

25   I.     INTRODUCTION

26          1.      This securities class action arises from defendants’ acts of insider trading that caused

27   hundreds of millions of dollars in damages to plaintiffs and other similarly situated investors.

28
                                                       1                          Case No. 3:20-cv-3741
          CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
           Case 3:20-cv-03741 Document 1 Filed 06/05/20 Page 4 of 29



 1            2.    Beginning in 2017, Intelsat and other fixed satellite operators engaged in an

 2   administrative proceeding with the FCC to determine whether a portion of the spectrum in the 3.7

 3   to 4.2 gigahertz band (known as the “C-band”) should be unlocked for use by carriers for 5G

 4   broadband purposes. The C-band spectrum is valuable – and coveted for 5G service – because it

 5   can carry more data than lower-frequency spectrum and can travel greater distances than high-

 6   frequency airwaves.

 7            3.    Intelsat and other satellite operators proposed a private sale process to be managed

 8   by them and which would enable them to reap billions of dollars on the sale of their spectrum. In

 9   a June 2018 report, RBC Capital Markets said a private sale would place Intelsat in a prime position

10   to capitalize on its C-band spectrum and raised its target price for Intelsat stock from $5 to $30 per

11   share.

12            4.    On November 5, 2019, the FCC’s senior counsel Nicholas Degani met with

13   Intelsat’s Chief Executive Officer, Stephen Spengler, to review a proposal submitted by Intelsat

14   under which the Company would facilitate a private auction of 300 MHz of C-band spectrum for

15   terrestrial 5G use.

16            5.    Based on the conduct of the parties and the timing and sequence of events described

17   herein, a strong inference arises that, at the meeting, Intelsat’s CEO was told by the FCC’s senior

18   counsel that the FCC was unlikely to approve Intelsat’s proposal for a private sale of the spectrum

19   in question.

20            6.    Based on what transpired in the course of the November 5 meeting, three days later,

21   on November 8, 2019, Intelsat submitted a revised bid to the FCC in which it offered to cede more

22   spectrum in exchange for additional consideration.

23            7.    Meanwhile, after market close on November 5, 2019, in a highly unusual

24   transaction, BC Partners (on behalf of itself and the funds it controls) and Silver Lake Partners (on

25   behalf of itself and the funds it controls) appear to have shopped, on an extremely urgent basis, a

26   block of approximately 10 million shares of Intelsat stock at a price of $24.60 per share or $246

27   million in total, which represented a 6% discount off of the closing price that day, and instructed

28   their broker Morgan Stanley to say that buyers only had one hour to decide to make the purchase.

                                                       2                         Case No. 3:20-cv-3741
          CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
           Case 3:20-cv-03741 Document 1 Filed 06/05/20 Page 5 of 29



 1          8.      The shares were sold the next day to investors who had no idea what had transpired

 2   at the November 5, 2019 meeting with the FCC. To the contrary, they, like the rest of the investing

 3   public, had been led to believe that the private sale was on track and when consummated would

 4   result in Intelsat receiving more than $7 billion for its share of the spectrum.

 5          9.      BC Partners, by virtue of its representation on Intelsat’s Board of Directors and its

 6   information rights agreement, and Silver Lake, by virtue of its own information rights agreement,

 7   had contractually bargained-for access to material, non-public information about Intelsat. This

 8   included access to material nonpublic information concerning Intelsat’s planned private sale of the

 9   C-band spectrum, its communications with the FCC and, therefore, information pertaining to the

10   November 5 meeting.

11          10.     Defendants’ fortuitously timed sale of 20% of their total position in Intelsat was

12   virtually unprecedented in the history of their involvement with the Company. Neither BC Partners

13   nor Silver Lake had ever disposed of significant Intelsat holdings over the course of their

14   ownership.

15          11.     Mere days after defendants’ stock sale and Intelsat’s submission of a revised

16   proposal to the FCC, on November 18, 2019, the FCC announced that the private sale was off and

17   that a public auction would be held instead, which meant that Intelsat would get far less than the

18   billions of dollars expected for its share of the spectrum.

19          12.     The FCC’s announcement had a dramatic effect on the market price of Intelsat’s

20   common stock. Over the course of just two days following the announcement, the price of Intelsat

21   common stock plunged by nearly 80%, erasing more than $700 million in market capitalization.

22          13.     The failure of Intelsat’s proposed private auction – which would have generated

23   billions of dollars needed to service its over $14 billion debt load – precipitated its filing for

24   bankruptcy just five months later.

25          14.     By offloading significant holdings of Intelsat common stock ahead of the FCC’s

26   announcement, BC Partners and Silver Lake, who were also parties to joint shareholding

27   agreements, avoided approximately $185 million in losses.            Their actions constitute blatant

28   violations of their obligation to disclose or abstain from trading and present a classic case of insider

                                                        3                          Case No. 3:20-cv-3741
          CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
           Case 3:20-cv-03741 Document 1 Filed 06/05/20 Page 6 of 29



 1   trading, giving rise to liability for the losses of those who traded contemporaneously with them.

 2   These losses are capped under the federal securities laws by the amount of their illicit profits, which

 3   includes the losses they avoided.

 4   II.       PARTIES AND RELEVANT NON-PARTIES

 5             A.    Plaintiffs

 6             15.   Plaintiff FNY Partners Fund LP is a Delaware limited partnership that invests in

 7   equity securities. As set forth in the certification attached hereto as Exhibit 1, FNY Partners Fund

 8   LP purchased shares of Intelsat common stock during the Class Period contemporaneously with

 9   defendants and suffered damages due to defendants’ violations of the federal securities laws alleged

10   herein.

11             16.   Plaintiff FNY Managed Accounts LLC is a Delaware limited liability company that

12   invests in equity securities. As set forth in the certification attached hereto as Exhibit 1, FNY

13   Managed Accounts, LLC purchased shares of Intelsat common stock during the Class Period

14   contemporaneously with defendants and suffered damages due to defendants’ violations of the

15   Exchange Act alleged herein.

16             17.   Plaintiff Infinity Capital Markets Limited is a private limited company incorporated

17   in England and Wales. As set forth in the certification attached hereto as Exhibit 2, Infinity Capital

18   Markets Limited purchased shares of Intelsat common stock during the Class Period

19   contemporaneously with defendants and suffered damages due to defendants’ violations of the

20   Exchange Act alleged herein.

21             B.    Intelsat S.A.

22             18.   Nonparty Intelsat S.A. is a public limited liability company, or société anonyme,

23   organized under the laws of the Grand-Duchy of Luxembourg with its principal executive offices

24   at 4, rue Albert Borschette, L-1246, Luxembourg. Intelsat S.A. is a holding company with 53

25   subsidiaries incorporated in the United States, Bermuda, Australia, Brazil, China, Hong Kong,

26   Cayman Islands, France, Germany, Gibraltar, India, Ireland, Mexico, the Russian Federation,

27   Singapore, South Africa and the United Kingdom. On April 23, 2013, Intelsat completed its initial

28
                                                       4                          Case No. 3:20-cv-3741
           CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
           Case 3:20-cv-03741 Document 1 Filed 06/05/20 Page 7 of 29



 1   public offering on the New York Stock Exchange, issuing 22.2 million shares at a price of $18 per

 2   share for total gross proceeds of approximately $400 million.

 3          19.     On May 14, 2020, Intelsat and its affiliated companies filed for Chapter 11

 4   bankruptcy protection in the United States Bankruptcy Court for the Eastern District of Virginia,

 5   In re Intelsat S.A., Case No. 20-32299 (KLP) (Bankr. E.D. Va.), and is operating as a debtor in

 6   possession. Because Neither Intelsat nor any of its debtor affiliates are named in this action, the

 7   automatic stay provision of 11 U.S.C. §362(a) does not apply.

 8          C.      Defendants

 9          20.     Defendant BC Partners LLP is an upper middle market alternative investment firm

10   with over €23 billion of assets under management. BC Partners is a Jersey Private Limited

11   Company with its principal executive offices located at 40 Portman Square, London, Marylebone,

12   W1H 6DA, United Kingdom.

13          21.     BC Partners effectively controls a number of related entities and investment vehicles

14   that, on information and belief, hold title to BC Partners’ shares of Intelsat common stock, including

15   Serafina S.A., LMBO Europe SAS, CIE Management II Limited, BC European Capital VIII-1, BC

16   European Capital VIII-2, BC European Capital VIII-3, BC European Capital VIII-4, BC European

17   Capital VIII-5, BC European Capital VIII-6, BC European Capital VIII-7, BC European Capital

18   VIII-8, BC European Capital VIII-9, BC European Capital VIII-10, BC European Capital VIII-11,

19   BC European Capital VIII-12, BC European Capital VIII-14, BC European Capital VIII-15, BC

20   European Capital VIII-16, BC European Capital VIII-17, BC European Capital VIII-18, BC

21   European Capital VIII-19, BC European Capital VIII-20, BC European Capital VIII-21, BC

22   European Capital VIII-22, BC European Capital VIII-23, BC European Capital VIII-24, BC

23   European Capital VIII-25, BC European Capital VIII-26, BC European Capital VIII-27, BC

24   European Capital VIII-28, BC European Capital VIII-29, BC European Capital VIII-30, BC

25   European Capital VIII-31, BC European Capital VIII-32, BC European Capital VIII-33, BC

26   European Capital VIII-34, BC European Capital VIII-35 SC, BC European Capital VIII-36 SC, BC

27   European Capital VIII-37, BC European Capital VIII-38 SC, BC European Capital VIII-39 SC, BC

28   European Capital—Intelsat Co-Investment and BC European Capital—Intelsat Co-Investment 1.

                                                       5                         Case No. 3:20-cv-3741
          CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
            Case 3:20-cv-03741 Document 1 Filed 06/05/20 Page 8 of 29



 1   BC Partners is liable for their sales and is jointly and severally liable to disgorge the illicit profits

 2   they made.

 3           22.     Defendant Silver Lake Group L.L.C. is a Delaware limited liability company with

 4   its principal place of business at 2775 Sand Hill Road, Suite 100, Menlo Park, California. Silver

 5   Lake Group, L.L.C. is an SEC-registered investment management firm with approximately $2.8

 6   billion in assets under management.

 7           23.     Silver Lake Group, L.L.C. is the sole member of Silver Lake Partners III, LP and

 8   effectively controls a number of related entities and investment vehicles, including SLP III

 9   Investment Holdings S.à r.l., Silver Lake Partners III, L.P., Silver Lake Technology Investors III,

10   L.P., Silver Lake Technology Associates III, L.P., SLTA III (GP), L.L.C. On information and

11   belief, those investment vehicles hold title to Silver Lake’s shares of Intelsat’s common stock.

12   Silver Lake is liable for their sales and is jointly and severally liable to disgorge the illicit profits

13   they made.

14           24.     Defendant Raymond Svider became a director of Intelsat Global Holdings S.A. in

15   July 2011 and served as a Chairman of the board of directors of Intelsat S.A. from May 2008 until

16   April 2013. Defendant Svider has been Co-Chairman of BC Partners since December 2008 and

17   has been a Managing Partner of BC Partners since 2003.

18           25.     Defendant Justin Bateman became a director of Intelsat Global Holdings S.A. in

19   July 2011 and served as a director of Intelsat Investments S.A. from August 2008 to May 2013.

20   Defendant Bateman is a Partner of BC Partners.

21   III.    JURISDICTION AND VENUE

22           26.     This Court has subject matter jurisdiction over this Action pursuant to 15 U.S.C. §

23   78aa and 28 U.S.C. §§ 1331.

24           27.     Venue is proper in the United States District Court for the Northern District of

25   California pursuant to pursuant to §15 U.S.C. §78aa, and 28 U.S.C. §1391(b). Defendant Silver

26   Lake Partners is based in this district.

27

28
                                                        6                          Case No. 3:20-cv-3741
            CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
           Case 3:20-cv-03741 Document 1 Filed 06/05/20 Page 9 of 29



 1          28.       This Court has personal jurisdiction over each defendant because each of them has

 2   sufficient minimum contacts in California to satisfy California’s long-arm statute and constitutional

 3   due process requirements.

 4          29.       In connection with the acts alleged herein, defendants, directly or indirectly, used

 5   the means and instrumentalities of interstate commerce, including but not limited to the mail,

 6   interstate telephone communications and the facilities of a national securities exchange.

 7   IV.    BACKGROUND FACTS

 8          A.        Intelsat Becomes the Largest Satellite Operator

 9          30.       Intelsat is a satellite operator and diversified communication services firm

10   established through a consortium of United Nations member states in the 1970s as an international

11   governmental organization then known as International Telecommunications Satellite

12   Organization, or INTELSAT. INTELSAT was initially developed for the purpose of operating and

13   providing access to international telecommunications satellites on a commercial basis and was

14   privatized by the United States government in 2000.

15          31.       Intelsat currently operates the world’s largest satellite fleet and connectivity

16   infrastructure, comprising over 50 satellites and 8 satellite ground stations covering 99 percent of

17   the world’s population. Intelsat’s extensive satellite infrastructure is crucial to enabling fast and

18   reliable transmission of voice, video and data around the world, and in particular to geographic

19   areas with unreliable or non-existent ground-based infrastructure. Intelsat’s satellite

20   communications systems work as follows:

21                •   An uplink station transmits communications signals to Intelsat satellites;
22                •   The satellite amplifies and alters the radio frequency of the incoming signal; and
23                •   The satellite transmits the signal back to earth where it is received by an Intelsat
24                    downlink station.

25          32.       Critical to Intelsat’s business is the ability to transmit and receive radio signals

26   through the C-band range of the electromagnetic spectrum. The C-band refers to the portion of the

27   electromagnetic spectrum between 3700-4200 MHz for downlink and 5925-6425 MHz for uplink

28   allocated by the International Telecommunications Union table of allocations and administered by
                                                        7                         Case No. 3:20-cv-3741
           CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
          Case 3:20-cv-03741 Document 1 Filed 06/05/20 Page 10 of 29



 1   the Federal Communications Commission for exclusive use by fixed satellite services and point-

 2   to-point terrestrial services.

 3           33.     Over the past 40 years, Intelsat and other satellite operators have invested in excess

 4   of $50 billion to design, manufacture and launch C-band spectrum satellites to enable the Company

 5   to deliver content to cable television distributors, television broadcast affiliates, radio stations and

 6   private video and data networks across the United States. In turn, the FCC has consistently licensed

 7   the spectrum for use by satellite operators in perpetuity.

 8           34.     C-band has grown to become one of the most critical elements of

 9   telecommunications infrastructure in the United States. Indeed, nearly all video programming

10   consumed in the United States travels on C-band satellites and C-band satellites provide content to

11   over 14,000 radio stations. The U.S. Navy utilizes C-band spectrum for satellite communications

12   and it is used by the National Oceanic and Atmospheric Association to distribute critical weather

13   reports.

14           B.      The Private Equity Defendants’ Control Over Intelsat

15           35.     On June 19, 2007, BC Partners agreed to purchase a 76 percent equity stake in

16   Intelsat for $4.6 billion in cash. At the time, Intelsat had $11.4 billion of debt and planned to take

17   on another $3.85 billion of debt at closing.

18           36.     The deal closed on February 4, 2008, at which time BC Partners agreed to sell part

19   of the $1.5 billion equity interest in Intelsat to co-investors, which included selling $250 million of

20   equity to Silver Lake Partners.

21           37.     On April 18, 2013, Intelsat went forward with its initial public offering. The initial

22   public offering raised over $500 million. BC Partners and Silver Lake Partners did not sell shares

23   in the IPO.

24           38.     On October 12, 2016, Intelsat announced that Egon Durban and Simon Patterson

25   would resign from Intelsat’s Board of Directors as of December 31, 2016. Both were managing

26   directors of Silver Lake Partners.

27           39.     On December 6, 2018, Intelsat and Serafina S.A., an investment vehicle of BC

28   Partners, entered into a New Governance Agreement. The agreement referred to Serafina S.A. as

                                                        8                          Case No. 3:20-cv-3741
          CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
          Case 3:20-cv-03741 Document 1 Filed 06/05/20 Page 11 of 29



 1   the BC Investor. Under the terms of that agreement, BC Partners is entitled to designate two

 2   directors to Intelsat’s board in exchange for 25% ownership of the Company’s outstanding stock,

 3   and one director in the event BC Partners’ stock ownership decreases to between 5% and 25%.

 4   Through these designees, BC Partners is entitled to, and has received material nonpublic

 5   information, and possessed such material nonpublic information at the time of the above sales. The

 6   Governance Agreement expressly provided that BC Partners was entitled to receive “board meeting

 7   materials provided to each director.” Under the terms of that agreement, BC Partners agreed and

 8   acknowledged that it may receive “confidential, non-public information” about Intelsat from the

 9   BC Directors nominated to the Board and agreed that they were not to disclose such information.

10          40.     As of December 6, 2018, BC Partners Advisors L.P. held 64,984,207 shares of

11   Intelsat common stock. In a May 15, 2019 SEC filing, BC Partners Advisors L.P. disclosed that it

12   held 40,691,600 shares of Intelsat common stock. BC Partners Advisors L.P.’s holdings had not

13   changed as of September 30, 2019. In its February 2, 2020 filing, which reports through December

14   31, 2019, BC Partners Advisors L.P. held only 34,738,563 shares of Intelsat common stock.

15          41.     Also on December 6, 2018, Intelsat, BC Partners, Silver Lake, and the McGlade

16   Shareholder entered into a Shareholders Agreement. Among other things, the Shareholders

17   Agreement provided Silver Lake with so-called “Information Rights” entitling it to receive “any

18   information that is required pursuant to any bona fide internal and external reporting or other

19   legal/compliance obligation” and contemplated that Intelsat may “share confidential, non-public

20   information about the Company and any of its subsidiaries with” Silver Lake. Under the terms of

21   that agreement, the Silver Lake Investor agreed and acknowledged that it may receive “confidential,

22   non-public information” about Intelsat and agreed that it was not to disclose such information. The

23   agreement further provided BC Partners and Silver Lake with registration rights, i.e., the ability to

24   cause Intelsat to conduct a secondary offering for the purpose of disposing of the controlling

25   shareholders’ positions.

26          42.     In February 2019, Intelsat completed its secondary public offering. The registration

27   statement and prospectus filed in connection with the offering confirmed the key roles of BC

28   Partners and Silver Lake Partners, which were expected to collectively hold nearly 50% of Intelsat

                                                      9                         Case No. 3:20-cv-3741
          CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
          Case 3:20-cv-03741 Document 1 Filed 06/05/20 Page 12 of 29



 1   common stock: “By virtue of their share ownership, the Sponsors may be able to influence

 2   decisions to enter into any corporate transaction or other matter that requires the approval of

 3   shareholders.”

 4          43.       As of May 15, 2017, Silver Lake Group, L.L.C. held 14,170,685 shares of Intelsat

 5   common stock. Silver Lake Group L.L.C. reported no change in its holdings on August 14, 2017,

 6   November 14, 2017, February 14, 2018, May 15, 2018, August 14, 2018, and November 13, 2018.

 7   On February 13, 2019, Silver Lake Group L.L.C. disclosed that it owned 12,380,437 shares of

 8   Intelsat common stock. It reported no change in its holdings in the May 15, 2019 disclosures. On

 9   August 14, 2019, Silver Lake Group L.L.C. disclosed that it owned 11,618,097 shares of Intelsat.

10   Through the September 30, 2019 reporting period, Silver Lake Group L.L.C. reported that it held

11   9,825,872 shares of Intelsat stock. As of February 13, 2020 (which reported through December 31,

12   2019), Silver Lake Group L.L.C. held only 7,014,570 shares of Intelsat stock.

13          44.       Raymond Svider and Justin Bateman make up 25% of the Intelsat Board of

14   Directors.

15          45.       BC Partners and Silver Lake Group exercised significant control over Intelsat by

16   virtue of their collective share ownership and seats on the board, possessed nonpublic knowledge

17   about the FCC meeting on November 5, 2019 that they knew or recklessly disregarded would cause

18   the Company’s share price to fall when publicly disclosed, and executed significant block trades to

19   unload significant portions of their holdings at inflated prices before the nonpublic information was

20   revealed.

21          C.        The Reallocation of C-Band Spectrum and the Circumstances Leading to the
                      FCC Meeting
22

23          46.       Intelsat and other satellite operators historically opposed efforts by the mobile

24   telecommunications industry to use satellite-controlled C-band spectrum for the future

25   development of 5G networks. However, on October 2, 2017, in response to an FCC Notice of

26   Inquiry regarding the reallocation of portions of the C-band spectrum for wireless broadband use

27   for the deployment of 5G, Intelsat and Intel submitted a joint proposal urging the FCC to allow co-

28   primary terrestrial mobile operations in the 3700-4200 MHz band through a “market-based”

                                                      10                        Case No. 3:20-cv-3741
          CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
          Case 3:20-cv-03741 Document 1 Filed 06/05/20 Page 13 of 29



 1   approach composed of commercial agreements between terrestrial mobile players and primarily

 2   affected Fixed-Satellite Service operators.

 3          47.     Subsequently, in July 2018, the FCC issued a Notice of Proposed Rulemaking which

 4   specifically addressed Intelsat’s market-based approach as a method to distributing the C-band

 5   spectrum for terrestrial use. The FCC’s proposal solicited comments on making the spectrum

 6   available through such a mechanism and discussed the potential for an auction.

 7          48.     On October 1, 2018, Intelsat formed the C-Band Alliance together with a consortium

 8   of other satellite operators for the purpose of designing and implementing a private auction and

 9   independent clearing procedure to reallocate existing satellite operations from a portion of the C-

10   band spectrum for new 5G wireless applications.

11          49.     The stated goal of the C-Band Alliance was to enable a private auction that would

12   compensate the existing users of the C-band spectrum (including Intelsat) for the tens of billions of

13   dollars in investments they had made to utilize those radio frequencies in satellite

14   communications—and the significant costs required to move their operations to different

15   frequencies.

16          50.     Intelsat estimated that the value of the portion of the spectrum that the FCC proposed

17   to be reallocated to be between $43 and $77 billion. Intelsat proposed that existing operators should

18   receive at least half the value of the total auction proceeds for vacating it for 5G use. In Intelsat’s

19   case, this would amount to approximately $20 billion.

20          51.     Intelsat worked throughout 2018 and 2019 with the C-Band Alliance and FCC to

21   finalize a proposal for a private auction. These efforts by Intelsat included increasing the amount

22   of spectrum made available for clearing (Intelsat’s original proposal was for 100 MHz), as well as

23   the timing for clearing the spectrum, all in an effort to solidify the value of the private market

24   approach.

25          D.      The FCC Rejects Intelsat’s Proposal for a Private Auction

26          52.     On November 5, 2019, the FCC’s senior counsel Nicholas Degani met with

27   Intelsat’s Chief Executive Officer, Stephen Spengler, to review a proposal submitted by Intelsat

28
                                                       11                         Case No. 3:20-cv-3741
          CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
          Case 3:20-cv-03741 Document 1 Filed 06/05/20 Page 14 of 29



 1   under which Intelsat would facilitate a private auction of 300 MHz of C-band spectrum for

 2   terrestrial 5G use.

 3          53.     At the time of the meeting, Intelsat possessed the largest collection of rights to the

 4   most valuable range of the C-band spectrum and viewed a private auction of the spectrum as a

 5   means to generate cash to service the Company’s $14 billion debt load. The private auction, if

 6   approved by the FCC, was expected to result in a $7 billion-plus payout to Intelsat. The results of

 7   the meeting were therefore critical to Intelsat’s ability to continue as a going concern.

 8          54.     Based upon the conduct of the parties and the timing and sequence of events

 9   described herein, a strong inference arises that at the meeting, Intelsat’s CEO was told by the FCC’s

10   senior counsel that the FCC was unlikely to approve Intelsat’s proposal for a private sale of the

11   spectrum in question. Indeed, following the meeting, on November 8, 2019, Intelsat submitted an

12   updated Transition Implementation Plan discussing in further detail its approach to clearing 300

13   MHz of spectrum that among other things updated the Company’s cost reimbursement proposal.

14          55.     Notwithstanding the revised submission, on November 18, 2019, the FCC rejected

15   Intelsat’s proposed private auction of the C-band spectrum. FCC Chairman Pai announced the

16   FCC’s decision to pursue a public auction of the C-band spectrum on his official Twitter account:

17   “I’m confident they’ll quickly conduct a public auction that will give everyone a fair chance to

18   compete for this #5G spectrum, while preserving availability of the upper 200 MHz of the band for

19   continued delivery of programming.”

20          56.     In response to this news, on November 18, 2019, Intelsat’s stock price fell 40% to

21   close at $8.03. The next day, on November 19, 2020, Intelsat’s share price fell again, closing at

22   $6.09, another one-day drop of over 24%.

23          E.      By Selling Shares the Day Following the FCC Meeting and Prior to Chairman
                    Pai’s Announcement Rejecting Intelsat’s Proposal, BC Partners and Silver
24                  Lake Avoid Hundreds of Millions of Dollars in Losses

25          57.     Based on public filings made with the SEC by funds affiliated with BC Partners and

26   Silver Lake, it appears that defendants sold more than 9 million shares following Intelsat’s meeting

27   with the FCC on November 5, 2019.

28
                                                      12                         Case No. 3:20-cv-3741
          CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
            Case 3:20-cv-03741 Document 1 Filed 06/05/20 Page 15 of 29



 1            58.   Defendants’ share sales are confirmed from inside sources as reported in the New

 2   York Post, which stated that Morgan Stanley shopped a 10 million block of Intelsat shares for

 3   $24.60 (a 6.6 percent discount to the previous closing price) after market close on November 5,

 4   2019 with “no advance warning that the sale was coming.” The Post further reported that pressure

 5   was placed on “interested buyers” who “were told they had an hour or so to decide.”

 6            59.   By virtue of its representation in Intelsat’s Board of Directors and its information

 7   rights agreement, BC Partners had access to material, non-public information about Intelsat,

 8   including the outcome of Intelsat’s November 5, 2019 meeting with the FCC. Similarly, Silver

 9   Lake Partners had its own information rights agreement and had access to the same information.

10            60.   By making the sales when they did, BC Partners and Silver Lake were able to avoid

11   $185 million in losses.

12   V.       CONTEMPORANEOUS TRADING

13            61.   During the Class Period, plaintiffs relied on the integrity of the market for Intelsat

14   securities, which was presumed to be determined by ordinary supply and demand and free form

15   manipulation, distortion and insider trading on the basis of material, nonpublic information.

16            62.   Plaintiffs purchased Intelsat common stock contemporaneously (within the meaning

17   of §20A of the Exchange Act, 15 U.S.C. §78t-1) with the defendants’ sales of Intelsat common

18   stock.

19            63.   A detailed list of plaintiffs’ transactions is included in Exhibit 1, hereto.

20   VI.      LOSS CAUSATION

21            64.   Defendants traded while in possession of material nonpublic information.
22            65.   When the information became publicly known, the price of Intelsat common stock
23   declined substantially as a result of the disclosure.
24            66.   As a result of their purchases of Intelsat securities, plaintiffs and other Class
25   members suffered economic loss under the federal securities laws.
26   VII.     PRESUMPTON OF RELIANCE
27            67.   At all relevant times, the market for Intelsat’s common stock was efficient for the
28   following reasons, among others:
                                                       13                          Case No. 3:20-cv-3741
            CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
          Case 3:20-cv-03741 Document 1 Filed 06/05/20 Page 16 of 29



 1                  a)      Intelsat’s common stock met the requirements for listing, and was listed and

 2                          actively traded on the NYSE, a highly efficient and automated market;

 3                  b)      As a regulated issuer, Intelsat filed periodic reports with the SEC;

 4                  c)      Intelsat regularly communicated with public investors via releases on the

 5                          national circuits of major newswire services and through other wide-ranging

 6                          public disclosures, such as communications with the financial press and

 7                          other similar reporting services; and

 8                  d)      Intelsat was followed by numerous securities analysts employed by major

 9                          brokerage firms who wrote reports which were distributed to those

10                          brokerage firms’ sales force and certain customers. Each of these reports

11                          was publicly available and entered the public marketplace.

12   VIII. CLASS ACTION ALLEGATIONS

13          68.     Plaintiffs bring this action as a class action pursuant to Rule 23 of the Federal Rules

14   of Civil Procedure 23(a) and 23(b)(3) on behalf of themselves and all other persons or entities that

15   purchased Intelsat SA common stock during the period November 5, 2019 through November 18,

16   2019, both dated inclusive.

17          69.     Excluded from the Class are defendants and other directors and officers of Intelsat,

18   their families and affiliates, and any investment funds, companies or trusts controlled by or

19   benefitting these individuals.

20          70.     The members of the Class are so numerous that joinder of all members is

21   impracticable. While the exact number of Class members is unknown to plaintiffs at this time and

22   can only be ascertained through appropriate discovery, plaintiffs believe there are hundreds or

23   thousands of members of the Class.

24          71.     There is a well-defined community of interest in the questions of law and fact

25   involved in this case. Questions of law and fact common to the members of the Class which

26   predominate over questions which may affect individual Class members include:

27

28
                                                      14                         Case No. 3:20-cv-3741
          CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
          Case 3:20-cv-03741 Document 1 Filed 06/05/20 Page 17 of 29



 1                   a)     Whether defendants violated federal securities laws;

 2                   b)     Whether defendants’ conduct caused the members of the Class to sustain

 3                          damages; and

 4                   c)     The extent of damage sustained by Class members and the appropriate

 5                          measure of damages.

 6           72.     Plaintiffs’ claims are typical of those of the Class because plaintiffs and the Class

 7   sustained damages from defendants’ wrongful conduct.

 8           73.     Plaintiffs will adequately protect the interests of the Class and have retained counsel

 9   experienced in class action securities litigation. Plaintiffs have no interests which conflict with

10   those of the Class.

11           74.     A class action is superior to other available methods for the fair and efficient

12   adjudication of this controversy. Furthermore, as the damages suffered by individual Class

13   members may be relatively small, the expense and burden of individual litigation make it

14   impossible for members of the Class to individually redress the wrongs done to them. There will

15   be no difficulty in the management of this action as a class action.

16                            FIRST CLAIM FOR RELIEF
              FOR VIOLATIONS OF SECTION 10(B) OF THE EXCHANGE ACT AND
17
                        RULE 10B-5 AGAINST ALL DEFENDANTS
18
             75.     Plaintiffs repeat and reallege each and every allegation contained above as if fully
19
     set forth herein.
20
             76.     The information provided to Silver Lake and BC Partners about the FCC Meeting
21
     was material and non-public. In addition, the information was, in each case, considered confidential
22
     by Intelsat, which was the source of the information, and Intelsat had policies protecting
23
     confidential information.
24
             77.     Silver Lake and BC Partners obtained the material non-public information pursuant
25
     to their agreements with Intelsat and as a result of Svider’s and Bateman’s positions at Intelsat.
26
             78.     Silver Lake and BC Partners knew, recklessly disregarded, or should have known
27
     that they owed a fiduciary duty, or obligation arising from a similar relationship of trust and
28
     confidence, to Intelsat to keep the information confidential.
                                                       15                         Case No. 3:20-cv-3741
          CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
          Case 3:20-cv-03741 Document 1 Filed 06/05/20 Page 18 of 29



 1           79.     While in possession of material, non-public adverse information, defendants sold

 2   approximately 10 million shares of Intelsat.

 3           80.     In the alternative, while in the possession of material, non-public adverse

 4   information, defendants passed material, non-public adverse information to outsiders, who traded

 5   based on that information.

 6           81.     By virtue of the foregoing, all defendants, and each of them, in connection with the

 7   purchase or sale of securities, by the use of the means or instrumentalities of interstate commerce,

 8   or of the mails, or a facility of a national securities exchange, directly or indirectly: (a) employed

 9   devices, schemes, or artifices to defraud; (b) made untrue statements of material fact or omitted to

10   state material facts necessary in order to make the statements made, in the light of the circumstances

11   under which they were made, not misleading; or (c) engaged in acts, practices, or courses of

12   business that operated, or would have operated, as a fraud or deceit upon persons.

13           82.     By virtue of the foregoing, all defendants, and each of them, directly or indirectly,

14   violated, and unless enjoined, will again violate, §l0(b) of the Exchange Act, 15 U.S.C. §78j(b),

15   and Rule 10b-5 there under, 17 C.F.R. §240.10b-5.

16           83.      Plaintiffs contemporaneously purchased and/or sold securities of the same class as

17   those sold by defendants BC Partners and Silver Lake.

18                          SECOND CLAIM FOR RELIEF
         FOR VIOLATIONS OF SECTION 20A OF THE EXCHANGE ACT AGAINST BC
19
                           PARTNERS AND SILVER LAKE
20
             84.     Plaintiffs repeat, incorporate, and reallege each and every allegation set forth above
21
     as if fully set forth herein.
22
             85.     This claim is brought against all defendants under Section 20A of the Exchange Act,
23
     15 U.S.C. § 78t-1.
24
             86.     Section 20A(a) of the Exchange Act provides that “[a]ny person who violates any
25
     provision of this chapter or the rules or regulations thereunder by purchasing or selling a security
26
     while in possession of material nonpublic information shall be liable in an action . . . to any person
27
     who, contemporaneously with the purchase or sale of securities that is the subject of such violation,
28
                                                      16                         Case No. 3:20-cv-3741
          CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
          Case 3:20-cv-03741 Document 1 Filed 06/05/20 Page 19 of 29



 1   has purchased (where such violation is based on a sale of securities) or sold (where such violation

 2   is based on a purchase of securities) securities of the same class.”

 3            87.   As set forth above, BC Partners and Silver Lake each committed underlying

 4   violations of Section 10(b) and Rule 10b-5 thereunder, by their acts and omissions as alleged in

 5   this Complaint. Specifically, the BC Partners and Silver Lake violated Section 10(b) and Rule 10b-

 6   5 thereunder by selling Intelsat common stock while in possession of material nonpublic

 7   information regarding the results of the FCC’s November 5, 2019 meeting.

 8            88.   As detailed in Section V, supra, plaintiffs contemporaneously purchased and sold

 9   securities of the same class as those sold by defendants.

10            89.   Under Section 20A of the Exchange Act, 15 U.S.C. § 78t-1, defendants are jointly

11   and severally liable to plaintiffs and other members of the Class for profits gained and losses

12   avoided by them as a result of their insider trading.

13            90.   Consequently, the BC Partners and Silver Lake are liable pursuant to Section 20A

14   of the Exchange Act to any plaintiffs or other Class member who purchased common stock

15   contemporaneously with BC Partners’ and Silver Lake’s sales.

16                         THIRD CLAIM FOR RELIEF
       FOR VIOLATIONS OF SECTION 20(a) OF THE EXCHANGE ACT AGAINST ALL
17
                                DEFENDANTS
18
              91.   Plaintiffs incorporate by reference and re-allege each and every allegation contained
19
     above, as though fully set forth herein.
20
              92.   Section 20A(b)(3) of the Exchange Act provides that the “liability of a controlling
21
     person under [Section 20A of the Exchange Act] shall be subject to [Section 20(a) of the Exchange
22
     Act].”
23
              93.   Defendants acted as controlling persons within the meaning of Section 20(a) of the
24
     Exchange Act, as alleged herein.
25
              94.   Each of the defendants culpably participated in some meaningful sense in the
26
     violations of securities laws as alleged herein.
27
              95.   By virtue of his position as a controlling person of BC Partners and as a result of his
28
     aforementioned conduct, Raymond Svider is liable pursuant to Section 20(a) of the Exchange Act,
                                                  17                        Case No. 3:20-cv-3741
          CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
           Case 3:20-cv-03741 Document 1 Filed 06/05/20 Page 20 of 29



 1   jointly and severally with, and to the same extent as BC Partners is liable under Section 10B and

 2   Section 20A of the Exchange Act.

 3          96.    By virtue of his position as a controlling person of Silver Lake and as a result of his

 4   aforementioned conduct, Justin Bateman is liable pursuant to Section 20(a) of the Exchange Act,

 5   jointly and severally with, and to the same extent as Silver Lake is liable under Section 10B and

 6   Section 20A of the Exchange Act.

 7   IX.    PRAYER FOR RELIEF

 8          WHEREFORE, plaintiffs pray for relief as follows:

 9          A.     Determining that this action is a proper class action under Rule 23 of the Federal

10                 Rules of Civil Procedure;

11          B.     Awarding compensatory damages in favor of plaintiffs and other Class members

12                 against all defendants, jointly and severally, for all damages sustained as a result of

13                 defendants’ wrongdoing, in an amount to be proven at trial, including interest

14                 thereon;

15          C.     Awarding plaintiffs and the Class their reasonable costs and expenses incurred in

16                 this action, including attorneys’ fees and expert fees; and

17          D.     Awarding such equitable/injunctive or other further relief as the Court may deem

18                 just and proper.

19   X.     JURY DEMAND

20          Plaintiffs hereby demand a trial by jury.
21   Dated: June 5, 2020                                     Respectfully submitted,
22                                                           MARC M. SELTZER
                                                             SUSMAN GODFREY L.L.P.
23
                                                             ANDREW J. ENTWISTLE
24                                                           ENTWISTLE & CAPPUCCI LLP
25                                                           By:     /s/ Marc M. Seltzer
                                                                            Marc M. Seltzer
26                                                           Attorneys for Plaintiffs FNY Partners Fund
                                                             LP, FNY Managed Accounts LLC and
27                                                           Infinity Capital Markets Limited
28
                                                        18                       Case No. 3:20-cv-3741
           CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
Case 3:20-cv-03741 Document 1 Filed 06/05/20 Page 21 of 29




             Exhibit 1
Case 3:20-cv-03741 Document 1 Filed 06/05/20 Page 22 of 29
                              Case 3:20-cv-03741 Document 1 Filed 06/05/20 Page 23 of 29
Schedule A to Certification

Intelsat SA
FNY Partners Fund LP and FNY Managed Accounts LLC

Class Period: 11/05/2019 - 11/18/2019

             Entity                     Security   Expiration   Exercise Price    Transaction   Date              Price       Shares         Total

FNY Partners Fund LP             Common Stock                                     Purchase       11/06/2019   $       24.60     10,000   $   246,000.00
FNY Partners Fund LP             Common Stock                                     Purchase       11/06/2019   $       24.07     10,000   $   240,738.00
FNY Partners Fund LP             Common Stock                                     Purchase       11/06/2019   $       23.96      1,000   $    23,959.00
FNY Partners Fund LP             Common Stock                                     Purchase       11/06/2019   $       23.76        200   $     4,752.00
FNY Partners Fund LP             Common Stock                                     Purchase       11/06/2019   $       23.92        800   $    19,134.00
FNY Partners Fund LP             Common Stock                                     Purchase       11/06/2019   $       24.04      2,000   $    48,088.00
FNY Partners Fund LP             Common Stock                                     Purchase       11/06/2019   $       24.08      2,000   $    48,169.00
FNY Partners Fund LP             Common Stock                                     Purchase       11/06/2019   $       24.07        800   $    19,255.04
FNY Partners Fund LP             Common Stock                                     Sale           11/06/2019   $       24.14      2,000   $    48,281.00
FNY Partners Fund LP             Common Stock                                     Sale           11/06/2019   $       24.59      2,000   $    49,173.60
FNY Partners Fund LP             Common Stock                                     Sale           11/06/2019   $       23.90        200   $     4,780.00
FNY Partners Fund LP             Common Stock                                     Sale           11/06/2019   $       24.13        800   $    19,301.52
FNY Partners Fund LP             Common Stock                                     Sale           11/06/2019   $       24.27      7,500   $   182,010.75
FNY Partners Fund LP             Common Stock                                     Sale           11/06/2019   $       24.14        800   $    19,312.00
FNY Partners Fund LP             Common Stock                                     Sale           11/06/2019   $       24.21      1,000   $    24,212.00
FNY Partners Fund LP             Common Stock                                     Sale           11/07/2019   $       24.42     12,500   $   305,206.25
FNY Partners Fund LP             Common Stock                                     Purchase       11/12/2019   $       20.54      2,000   $    41,072.60
FNY Partners Fund LP             Common Stock                                     Purchase       11/12/2019   $       21.12      1,600   $    33,790.56
FNY Partners Fund LP             Common Stock                                     Purchase       11/12/2019   $       21.53      3,000   $    64,575.00
FNY Partners Fund LP             Common Stock                                     Purchase       11/12/2019   $       20.87      2,500   $    52,185.50
FNY Partners Fund LP             Common Stock                                     Purchase       11/12/2019   $       20.16        300   $     6,048.51
FNY Partners Fund LP             Common Stock                                     Purchase       11/12/2019   $       20.79      4,004   $    83,235.15
FNY Partners Fund LP             Common Stock                                     Purchase       11/12/2019   $       21.35      4,000   $    85,412.00
FNY Partners Fund LP             Common Stock                                     Purchase       11/12/2019   $       21.10        500   $    10,550.00
FNY Partners Fund LP             Common Stock                                     Sale           11/12/2019   $       21.25      1,600   $    33,996.48
FNY Partners Fund LP             Common Stock                                     Sale           11/12/2019   $       21.23      1,000   $    21,231.00
FNY Partners Fund LP             Common Stock                                     Sale           11/12/2019   $       21.17      1,500   $    31,752.45
FNY Partners Fund LP             Common Stock                                     Sale           11/12/2019   $       20.42        300   $     6,125.01
FNY Partners Fund LP             Common Stock                                     Sale           11/12/2019   $       20.61      5,500   $   113,369.85
FNY Partners Fund LP             Common Stock                                     Sale           11/12/2019   $       20.95      4,000   $    83,780.00
FNY Partners Fund LP             Common Stock                                     Sale           11/12/2019   $       20.46      3,004   $    61,466.95
FNY Partners Fund LP             Common Stock                                     Purchase       11/13/2019   $       13.37      1,500   $    20,053.05
FNY Partners Fund LP             Common Stock                                     Purchase       11/13/2019   $       14.83        300   $     4,448.01
FNY Partners Fund LP             Common Stock                                     Purchase       11/13/2019   $       13.79        470   $     6,482.33
FNY Partners Fund LP             Common Stock                                     Purchase       11/13/2019   $       15.37        600   $     9,223.50
FNY Partners Fund LP             Common Stock                                     Purchase       11/13/2019   $       14.63        350   $     5,120.01
FNY Partners Fund LP             Common Stock                                     Purchase       11/13/2019   $       13.50      3,800   $    51,288.22
FNY Partners Fund LP             Common Stock                                     Purchase       11/13/2019   $       14.68      1,900   $    27,890.29
FNY Partners Fund LP             Common Stock                                     Purchase       11/13/2019   $       13.78      1,500   $    20,662.95
FNY Partners Fund LP             Common Stock                                     Purchase       11/13/2019   $       14.60     13,100   $   191,294.06
FNY Partners Fund LP             Common Stock                                     Purchase       11/13/2019   $       13.86      1,100   $    15,249.52
FNY Partners Fund LP             Common Stock                                     Purchase       11/13/2019   $       14.27     11,600   $   165,480.96
FNY Partners Fund LP             Common Stock                                     Purchase       11/13/2019   $       15.11     32,000   $   483,603.20
FNY Partners Fund LP             Common Stock                                     Purchase       11/13/2019   $       15.29      9,500   $   145,293.00
FNY Partners Fund LP             Common Stock                                     Purchase       11/13/2019   $       16.22      1,000   $    16,218.00
FNY Partners Fund LP             Common Stock                                     Purchase       11/13/2019   $       16.68      1,800   $    30,026.88
FNY Partners Fund LP             Common Stock                                     Purchase       11/13/2019   $       16.35      2,500   $    40,882.75
FNY Partners Fund LP             Common Stock                                     Purchase       11/13/2019   $       15.46      8,500   $   131,368.35
FNY Partners Fund LP             Common Stock                                     Purchase       11/13/2019   $       15.59      2,500   $    38,964.50
FNY Partners Fund LP             Common Stock                                     Purchase       11/13/2019   $       17.13        700   $    11,991.00
FNY Partners Fund LP             Common Stock                                     Purchase       11/13/2019   $       13.59        957   $    13,005.44
FNY Partners Fund LP             Common Stock                                     Purchase       11/13/2019   $       22.46      1,300   $    29,192.28
FNY Partners Fund LP             Common Stock                                     Purchase       11/13/2019   $       22.46      1,200   $    26,946.72
FNY Partners Fund LP             Common Stock                                     Sale           11/13/2019   $       14.22     18,100   $   257,441.73
FNY Partners Fund LP             Common Stock                                     Sale           11/13/2019   $       15.19      1,400   $    21,266.00
FNY Partners Fund LP             Common Stock                                     Sale           11/13/2019   $       14.46      1,427   $    20,634.56
FNY Partners Fund LP             Common Stock                                     Sale           11/13/2019   $       14.55      9,800   $   142,594.90
FNY Partners Fund LP             Common Stock                                     Sale           11/13/2019   $       16.09        700   $    11,266.01
FNY Partners Fund LP             Common Stock                                     Sale           11/13/2019   $       14.84      6,600   $    97,924.86
FNY Partners Fund LP             Common Stock                                     Sale           11/13/2019   $       14.65        350   $     5,127.50
FNY Partners Fund LP             Common Stock                                     Sale           11/13/2019   $       15.01      8,100   $   121,607.73
FNY Partners Fund LP             Common Stock                                     Sale           11/13/2019   $       13.52        500   $     6,760.00
FNY Partners Fund LP             Common Stock                                     Sale           11/13/2019   $       14.63      1,750   $    25,602.15
FNY Partners Fund LP             Common Stock                                     Sale           11/13/2019   $       15.81     11,400   $   180,216.90
FNY Partners Fund LP             Common Stock                                     Sale           11/13/2019   $       16.17      4,300   $    69,537.45
FNY Partners Fund LP             Common Stock                                     Sale           11/13/2019   $       14.40     20,600   $   296,642.06
FNY Partners Fund LP             Common Stock                                     Sale           11/13/2019   $       15.35        900   $    13,813.02
FNY Partners Fund LP             Common Stock                                     Sale           11/13/2019   $       15.83      1,000   $    15,828.00
FNY Partners Fund LP             Common Stock                                     Sale           11/13/2019   $       15.26        150   $     2,289.00
FNY Partners Fund LP             Common Stock                                     Purchase       11/14/2019   $       12.02      2,500   $    30,050.00


                                                                                 Page 1 of 4
                              Case 3:20-cv-03741 Document 1 Filed 06/05/20 Page 24 of 29
Schedule A to Certification

Intelsat SA
FNY Partners Fund LP and FNY Managed Accounts LLC

Class Period: 11/05/2019 - 11/18/2019

             Entity                     Security   Expiration   Exercise Price    Transaction   Date              Price          Shares         Total

FNY Partners Fund LP             Common Stock                                     Purchase       11/14/2019   $       12.24         5,100   $    62,409.21
FNY Partners Fund LP             Common Stock                                     Purchase       11/14/2019   $       12.23         5,000   $    61,146.00
FNY Partners Fund LP             Common Stock                                     Purchase       11/14/2019   $       11.68         1,000   $    11,680.00
FNY Partners Fund LP             Common Stock                                     Purchase       11/14/2019   $       13.01         1,500   $    19,522.20
FNY Partners Fund LP             Common Stock                                     Purchase       11/14/2019   $       12.23         1,200   $    14,676.96
FNY Partners Fund LP             Common Stock                                     Purchase       11/14/2019   $       11.67           532   $     6,209.72
FNY Partners Fund LP             Common Stock                                     Purchase       11/14/2019   $       11.76         8,050   $    94,638.22
FNY Partners Fund LP             Common Stock                                     Purchase       11/14/2019   $       12.36         7,100   $    87,788.66
FNY Partners Fund LP             Common Stock                                     Purchase       11/14/2019   $       11.77        16,000   $   188,262.40
FNY Partners Fund LP             Common Stock                                     Sale           11/14/2019   $       13.09           500   $     6,547.00
FNY Partners Fund LP             Common Stock                                     Sale           11/14/2019   $       12.10         1,800   $    21,778.92
FNY Partners Fund LP             Common Stock                                     Sale           11/14/2019   $       13.47         1,500   $    20,200.95
FNY Partners Fund LP             Common Stock                                     Sale           11/14/2019   $       12.17         3,700   $    45,014.20
FNY Partners Fund LP             Common Stock                                     Sale           11/14/2019   $       12.74           500   $     6,370.00
FNY Partners Fund LP             Common Stock                                     Sale           11/14/2019   $       11.81         2,500   $    29,525.50
FNY Partners Fund LP             Common Stock                                     Sale           11/14/2019   $       12.00         3,700   $    44,400.00
FNY Partners Fund LP             Common Stock                                     Sale           11/14/2019   $       12.48         3,492   $    43,573.18
FNY Partners Fund LP             Common Stock                                     Sale           11/14/2019   $       11.58         4,500   $    52,106.40
FNY Partners Fund LP             Common Stock                                     Sale           11/14/2019   $       12.46         3,400   $    42,367.40
FNY Partners Fund LP             Common Stock                                     Sale           11/14/2019   $       13.00         5,400   $    70,219.98
FNY Partners Fund LP             Common Stock                                     Sale           11/14/2019   $       11.74        16,000   $   187,905.60
FNY Partners Fund LP             Common Stock                                     Purchase       11/15/2019   $       13.14           900   $    11,822.04
FNY Partners Fund LP             Common Stock                                     Purchase       11/15/2019   $       22.46         3,300   $    74,103.48
FNY Partners Fund LP             Common Stock                                     Purchase       11/15/2019   $       23.30         4,500   $   104,854.50
FNY Partners Fund LP             Common Stock                                     Purchase       11/15/2019   $       22.46         3,200   $    71,857.92
FNY Partners Fund LP             Common Stock                                     Sale           11/15/2019   $       15.41         2,000   $    30,813.60
FNY Partners Fund LP             Common Stock                                     Sale           11/15/2019   $       13.90           900   $    12,506.04
FNY Partners Fund LP             Common Stock                                     Sale           11/15/2019   $       13.25         5,000   $    66,272.50
FNY Partners Fund LP             Common Stock                                     Sale           11/15/2019   $       13.64           590   $     8,047.66
FNY Partners Fund LP             Common Stock                                     Purchase       11/18/2019   $       10.95           600   $     6,570.48
FNY Partners Fund LP             Common Stock                                     Purchase       11/18/2019   $        7.47           500   $     3,734.70
FNY Partners Fund LP             Common Stock                                     Purchase       11/18/2019   $       11.01        49,800   $   548,118.72
FNY Partners Fund LP             Common Stock                                     Purchase       11/18/2019   $        7.60           216   $     1,641.60
FNY Partners Fund LP             Common Stock                                     Purchase       11/18/2019   $        9.11         4,940   $    44,989.57
FNY Partners Fund LP             Common Stock                                     Purchase       11/18/2019   $       10.55         2,500   $    26,376.25
FNY Partners Fund LP             Common Stock                                     Purchase       11/18/2019   $       10.05         3,400   $    34,175.78
FNY Partners Fund LP             Common Stock                                     Purchase       11/18/2019   $       10.56           500   $     5,281.35
FNY Partners Fund LP             Common Stock                                     Purchase       11/18/2019   $       10.75         2,304   $    24,776.06
FNY Partners Fund LP             Common Stock                                     Purchase       11/18/2019   $        8.42         5,300   $    44,639.25
FNY Partners Fund LP             Common Stock                                     Purchase       11/18/2019   $        7.70        12,500   $    96,197.50
FNY Partners Fund LP             Common Stock                                     Purchase       11/18/2019   $       11.48         5,000   $    57,384.50
FNY Partners Fund LP             Common Stock                                     Purchase       11/18/2019   $        7.55         2,500   $    18,871.50
FNY Partners Fund LP             Common Stock                                     Sale           11/18/2019   $        8.00         5,300   $    42,385.16
FNY Partners Fund LP             Common Stock                                     Sale           11/18/2019   $        8.20        13,000   $   106,536.30
FNY Partners Fund LP             Common Stock                                     Sale           11/18/2019   $        8.50           600   $     5,100.00
FNY Partners Fund LP             Common Stock                                     Sale           11/18/2019   $        7.88        15,510   $   122,145.90
FNY Partners Fund LP             Common Stock                                     Sale           11/18/2019   $        7.82           216   $     1,689.12
FNY Partners Fund LP             Common Stock                                     Sale           11/18/2019   $       11.20         5,000   $    56,014.00
FNY Partners Fund LP             Common Stock                                     Sale           11/18/2019   $       11.55         2,500   $    28,867.50
FNY Partners Fund LP             Common Stock                                     Sale           11/18/2019   $       11.43        34,290   $   391,934.70
FNY Partners Fund LP             Common Stock                                     Sale           11/18/2019   $       11.31         2,100   $    23,746.80
FNY Partners Fund LP             Common Stock                                     Sale           11/18/2019   $        9.69         3,900   $    37,779.30
FNY Partners Fund LP             Common Stock                                     Sale           11/18/2019   $       11.96         1,500   $    17,944.05
FNY Partners Fund LP             Common Stock                                     Sale           11/18/2019   $        9.86         5,440   $    53,615.55




FNY Partners Fund LP             Call              11/15/2019   $        13.00    Purchase       11/13/2019   $           1.48        15    $     2,224.95
FNY Partners Fund LP             Call              11/15/2019   $        13.00    Sale           11/13/2019   $           2.33        15    $     3,495.00
FNY Partners Fund LP             Call              11/15/2019   $        13.00    Purchase       11/14/2019   $           0.59        24    $     1,410.00
FNY Partners Fund LP             Call              11/15/2019   $        13.00    Sale           11/14/2019   $           0.75        12    $       900.00
FNY Partners Fund LP             Call              11/15/2019   $        13.00    Sale           11/14/2019   $           0.94        12    $     1,125.00
FNY Partners Fund LP             Call              11/15/2019   $        13.00    Purchase       11/15/2019   $           0.20        10    $       200.00
FNY Partners Fund LP             Call              11/15/2019   $        13.00    Sale           11/15/2019   $           0.15        10    $       150.00
FNY Partners Fund LP             Call              11/15/2019   $        14.00    Purchase       11/13/2019   $           1.00        10    $     1,000.00
FNY Partners Fund LP             Call              11/15/2019   $        14.00    Sale           11/13/2019   $           1.10        10    $     1,100.00
FNY Partners Fund LP             Call              11/15/2019   $        14.00    Purchase       11/14/2019   $           0.44       150    $     6,604.50
FNY Partners Fund LP             Call              11/15/2019   $        14.00    Purchase       11/14/2019   $           0.44       150    $     6,604.50
FNY Partners Fund LP             Call              11/15/2019   $        15.00    Purchase       11/13/2019   $           1.29        18    $     2,329.92
FNY Partners Fund LP             Call              11/15/2019   $        15.00    Sale           11/13/2019   $           1.31        18    $     2,365.02


                                                                                 Page 2 of 4
                              Case 3:20-cv-03741 Document 1 Filed 06/05/20 Page 25 of 29
Schedule A to Certification

Intelsat SA
FNY Partners Fund LP and FNY Managed Accounts LLC

Class Period: 11/05/2019 - 11/18/2019

             Entity                     Security   Expiration   Exercise Price    Transaction   Date              Price          Shares         Total

FNY Partners Fund LP             Call              11/15/2019   $        15.00    Purchase       11/14/2019   $           0.25       300    $     7,500.00
FNY Partners Fund LP             Call              11/15/2019   $        15.00    Sale           11/14/2019   $           0.22       150    $     3,363.00
FNY Partners Fund LP             Call              11/15/2019   $        15.00    Sale           11/14/2019   $           0.22       150    $     3,363.00
FNY Partners Fund LP             Call              11/15/2019   $        16.00    Purchase       11/13/2019   $           0.97       240    $    23,224.80
FNY Partners Fund LP             Call              11/15/2019   $        16.00    Sale           11/13/2019   $           0.30       240    $     7,212.00
FNY Partners Fund LP             Call              11/15/2019   $        17.00    Purchase       11/13/2019   $           0.80         5    $       400.00
FNY Partners Fund LP             Call              11/15/2019   $        17.00    Purchase       11/13/2019   $           0.75        10    $       750.00
FNY Partners Fund LP             Call              11/15/2019   $        17.00    Purchase       11/13/2019   $           1.00        15    $     1,500.00
FNY Partners Fund LP             Call              11/15/2019   $        17.00    Purchase       11/13/2019   $           0.77        15    $     1,150.05
FNY Partners Fund LP             Call              11/15/2019   $        17.00    Sale           11/13/2019   $           0.65        15    $       975.00
FNY Partners Fund LP             Call              11/15/2019   $        17.00    Sale           11/13/2019   $           1.00         5    $       500.00
FNY Partners Fund LP             Call              11/15/2019   $        17.00    Sale           11/13/2019   $           0.40        10    $       400.00
FNY Partners Fund LP             Call              11/15/2019   $        17.00    Sale           11/13/2019   $           0.71        15    $     1,069.95
FNY Partners Fund LP             Call              11/15/2019   $        18.00    Purchase       11/13/2019   $           0.48        25    $     1,200.00
FNY Partners Fund LP             Call              11/15/2019   $        18.00    Purchase       11/13/2019   $           0.60       150    $     9,000.00
FNY Partners Fund LP             Call              11/15/2019   $        18.00    Purchase       11/13/2019   $           0.57        18    $     1,020.06
FNY Partners Fund LP             Call              11/15/2019   $        18.00    Sale           11/13/2019   $           0.35        18    $       630.00
FNY Partners Fund LP             Call              11/15/2019   $        18.00    Sale           11/13/2019   $           0.25        25    $       625.00
FNY Partners Fund LP             Call              11/15/2019   $        18.00    Sale           11/13/2019   $           0.35       150    $     5,250.00
FNY Partners Fund LP             Call              11/15/2019   $        19.00    Purchase       11/13/2019   $           0.25        40    $     1,000.00
FNY Partners Fund LP             Call              11/15/2019   $        20.00    Purchase       11/12/2019   $           1.06       110    $    11,650.10
FNY Partners Fund LP             Call              11/15/2019   $        20.00    Purchase       11/12/2019   $           0.80         6    $       480.00
FNY Partners Fund LP             Call              11/15/2019   $        20.00    Sale           11/12/2019   $           1.25         6    $       750.00
FNY Partners Fund LP             Call              11/15/2019   $        20.00    Sale           11/12/2019   $           1.54       110    $    16,949.90
FNY Partners Fund LP             Call              11/15/2019   $        21.00    Purchase       11/12/2019   $           0.43        20    $       850.00
FNY Partners Fund LP             Call              11/15/2019   $        21.00    Purchase       11/12/2019   $           0.50        12    $       600.00
FNY Partners Fund LP             Call              11/15/2019   $        21.00    Sale           11/12/2019   $           0.80         3    $       240.00
FNY Partners Fund LP             Call              11/15/2019   $        21.00    Sale           11/12/2019   $           0.70        20    $     1,400.00
FNY Partners Fund LP             Call              11/15/2019   $        21.00    Sale           11/12/2019   $           0.75         9    $       675.00
FNY Partners Fund LP             Call              12/20/2019   $         9.00    Purchase       11/18/2019   $           1.10         5    $       550.00
FNY Partners Fund LP             Call              12/20/2019   $         9.00    Sale           11/18/2019   $           1.20         5    $       600.00
FNY Partners Fund LP             Call              12/20/2019   $         9.00    Sale           11/18/2019   $           1.05        25    $     2,625.00
FNY Partners Fund LP             Call              12/20/2019   $        12.50    Purchase       11/13/2019   $           3.40        20    $     6,800.00
FNY Partners Fund LP             Call              12/20/2019   $        12.50    Sale           11/13/2019   $           3.90        20    $     7,800.00
FNY Partners Fund LP             Call              12/20/2019   $        12.50    Purchase       11/14/2019   $           1.95        30    $     5,850.00
FNY Partners Fund LP             Call              12/20/2019   $        12.50    Sale           11/14/2019   $           2.52        30    $     7,550.10
FNY Partners Fund LP             Call              12/20/2019   $        12.50    Purchase       11/18/2019   $           0.80        40    $     3,200.00
FNY Partners Fund LP             Call              12/20/2019   $        12.50    Sale           11/18/2019   $           1.49        40    $     5,950.00
FNY Partners Fund LP             Call              12/20/2019   $        15.00    Sale           11/18/2019   $           1.90        25    $     4,750.00
FNY Partners Fund LP             Call              12/20/2019   $        17.50    Purchase       11/18/2019   $           0.30        45    $     1,350.00
FNY Partners Fund LP             Call              12/20/2019   $        17.50    Sale           11/18/2019   $           1.40        45    $     6,300.00
FNY Partners Fund LP             Call              12/20/2019   $        20.00    Purchase       11/13/2019   $           1.00        10    $     1,000.00
FNY Partners Fund LP             Call              12/20/2019   $        20.00    Sale           11/18/2019   $           0.20        10    $       200.00
FNY Partners Fund LP             Put               11/15/2019   $        23.00    Sale           11/06/2019   $           0.54        45    $     2,449.80
FNY Partners Fund LP             Put               11/15/2019   $        23.00    Sale           11/06/2019   $           0.54        45    $     2,449.80
FNY Partners Fund LP             Put               11/15/2019   $        24.00    Sale           11/07/2019   $           0.70        45    $     3,150.00
FNY Partners Fund LP             Put               12/20/2019   $        10.00    Sale           11/14/2019   $           1.50        50    $     7,500.00
FNY Partners Fund LP             Put               12/20/2019   $        10.00    Purchase       11/15/2019   $           1.15         1    $       115.00
FNY Partners Fund LP             Put               12/20/2019   $        10.00    Purchase       11/18/2019   $           1.48        49    $     7,250.04
FNY Partners Fund LP             Put               12/20/2019   $        12.50    Purchase       11/18/2019   $           1.97        90    $    17,749.80




FNY Managed Accounts LLC         Common Stock                                     Purchase       11/13/2019   $       17.62           826   $    14,554.12
FNY Managed Accounts LLC         Common Stock                                     Purchase       11/13/2019   $       17.20           750   $    12,900.00
FNY Managed Accounts LLC         Common Stock                                     Purchase       11/13/2019   $       16.44           400   $     6,574.00
FNY Managed Accounts LLC         Common Stock                                     Purchase       11/13/2019   $       17.71           196   $     3,471.16
FNY Managed Accounts LLC         Common Stock                                     Purchase       11/13/2019   $       17.80           919   $    16,358.20
FNY Managed Accounts LLC         Common Stock                                     Purchase       11/13/2019   $       15.48         1,000   $    15,480.00
FNY Managed Accounts LLC         Common Stock                                     Sale           11/13/2019   $       16.53           750   $    12,393.75
FNY Managed Accounts LLC         Common Stock                                     Sale           11/13/2019   $       15.62           196   $     3,061.52
FNY Managed Accounts LLC         Common Stock                                     Sale           11/13/2019   $       15.52           400   $     6,206.00
FNY Managed Accounts LLC         Common Stock                                     Sale           11/13/2019   $       15.43           826   $    12,745.18
FNY Managed Accounts LLC         Common Stock                                     Sale           11/13/2019   $       15.93           919   $    14,635.08
FNY Managed Accounts LLC         Common Stock                                     Sale           11/13/2019   $       15.12         1,000   $    15,118.20
FNY Managed Accounts LLC         Common Stock                                     Purchase       11/14/2019   $       12.37           500   $     6,185.00
FNY Managed Accounts LLC         Common Stock                                     Purchase       11/14/2019   $       11.91           200   $     2,382.00
FNY Managed Accounts LLC         Common Stock                                     Purchase       11/14/2019   $       11.62         1,500   $    17,434.50
FNY Managed Accounts LLC         Common Stock                                     Purchase       11/14/2019   $       11.81           900   $    10,625.04
FNY Managed Accounts LLC         Common Stock                                     Purchase       11/14/2019   $       11.70            50   $       585.00


                                                                                 Page 3 of 4
                              Case 3:20-cv-03741 Document 1 Filed 06/05/20 Page 26 of 29
Schedule A to Certification

Intelsat SA
FNY Partners Fund LP and FNY Managed Accounts LLC

Class Period: 11/05/2019 - 11/18/2019

             Entity                     Security   Expiration   Exercise Price    Transaction   Date              Price          Shares         Total

FNY Managed Accounts LLC         Common Stock                                     Purchase       11/14/2019   $       11.39           330   $     3,757.05
FNY Managed Accounts LLC         Common Stock                                     Purchase       11/14/2019   $       11.83           147   $     1,738.66
FNY Managed Accounts LLC         Common Stock                                     Purchase       11/14/2019   $       12.35        13,447   $   166,036.83
FNY Managed Accounts LLC         Common Stock                                     Sale           11/14/2019   $       12.26         1,500   $    18,385.95
FNY Managed Accounts LLC         Common Stock                                     Sale           11/14/2019   $       12.10           200   $     2,420.00
FNY Managed Accounts LLC         Common Stock                                     Sale           11/14/2019   $       12.11           500   $     6,056.00
FNY Managed Accounts LLC         Common Stock                                     Sale           11/14/2019   $       11.73           950   $    11,140.37
FNY Managed Accounts LLC         Common Stock                                     Sale           11/14/2019   $       12.37        13,447   $   166,398.56
FNY Managed Accounts LLC         Common Stock                                     Purchase       11/15/2019   $       14.00         1,500   $    21,004.50
FNY Managed Accounts LLC         Common Stock                                     Purchase       11/15/2019   $       13.92         1,000   $    13,920.00
FNY Managed Accounts LLC         Common Stock                                     Sale           11/15/2019   $       13.76         1,500   $    20,642.25
FNY Managed Accounts LLC         Common Stock                                     Sale           11/15/2019   $       13.67         1,000   $    13,670.00
FNY Managed Accounts LLC         Common Stock                                     Purchase       11/18/2019   $       12.12           357   $     4,328.34
FNY Managed Accounts LLC         Common Stock                                     Purchase       11/18/2019   $       10.98         1,688   $    18,534.24
FNY Managed Accounts LLC         Common Stock                                     Purchase       11/18/2019   $       11.87            26   $       308.62
FNY Managed Accounts LLC         Common Stock                                     Purchase       11/18/2019   $        7.82         4,000   $    31,287.20
FNY Managed Accounts LLC         Common Stock                                     Purchase       11/18/2019   $       11.87           132   $     1,566.84
FNY Managed Accounts LLC         Common Stock                                     Purchase       11/18/2019   $        7.82        10,500   $    82,100.55
FNY Managed Accounts LLC         Common Stock                                     Sale           11/18/2019   $       11.78         1,688   $    19,884.64
FNY Managed Accounts LLC         Common Stock                                     Sale           11/18/2019   $       13.93           357   $     4,973.01
FNY Managed Accounts LLC         Common Stock                                     Sale           11/18/2019   $        8.87           462   $     4,096.79
FNY Managed Accounts LLC         Common Stock                                     Sale           11/18/2019   $        9.98           173   $     1,726.26
FNY Managed Accounts LLC         Common Stock                                     Sale           11/18/2019   $        7.43         2,750   $    20,437.73
FNY Managed Accounts LLC         Common Stock                                     Sale           11/18/2019   $        7.18         1,250   $     8,975.00




FNY Managed Accounts LLC         Put               12/20/2019 $           4.00 Purchase          11/18/2019 $             0.40         3    $       120.00
FNY Managed Accounts LLC         Put               12/20/2019 $           4.00 Sale              11/18/2019 $             0.50       168    $     8,319.36




                                                                                 Page 4 of 4
Case 3:20-cv-03741 Document 1 Filed 06/05/20 Page 27 of 29




             Exhibit 2
Case 3:20-cv-03741 Document 1 Filed 06/05/20 Page 28 of 29
                                   Case 3:20-cv-03741 Document 1 Filed 06/05/20 Page 29 of 29
Schedule A to Certification

Intelsat SA
Infinity Capital Markets Limited

Class Period: 11/05/2019 - 11/18/2019

             Entity                        Security   Expiration   Exercise Price    Transaction   Date              Price          Shares         Total

Infinity Capital Markets Limited    Common Stock                                     Purchase       11/13/2019   $       16.01        51,969   $   831,935.65
Infinity Capital Markets Limited    Common Stock                                     Sale           11/13/2019   $       15.36        29,469   $   452,725.97
Infinity Capital Markets Limited    Common Stock                                     Sale           11/13/2019   $       14.99        22,500   $   337,378.73
Infinity Capital Markets Limited    Common Stock                                     Purchase       11/14/2019   $       12.32        25,000   $   308,112.05
Infinity Capital Markets Limited    Common Stock                                     Sale           11/14/2019   $       11.78        10,000   $   117,762.43
Infinity Capital Markets Limited    Common Stock                                     Sale           11/14/2019   $       11.90        15,000   $   178,478.76
Infinity Capital Markets Limited    Common Stock                                     Purchase       11/15/2019   $       13.46        20,000   $   269,277.22
Infinity Capital Markets Limited    Common Stock                                     Sale           11/15/2019   $       13.46        15,000   $   201,934.11
Infinity Capital Markets Limited    Common Stock                                     Purchase       11/18/2019   $        8.47         9,000   $    76,200.30
Infinity Capital Markets Limited    Common Stock                                     Sale           11/18/2019   $        9.22         6,000   $    55,306.14


Infinity                            Call              12/20/2019 $          12.50 Purchase          11/14/2019 $             2.40        50    $    11,980.00

Infinity                            Call                1/17/2020 $         20.00 Purchase          11/15/2019 $             1.85        50    $     9,245.00




                                                                                    Page 1 of 1
